Citation Nr: 1421699	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-08 790	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right ankle fracture, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a left ankle fracture, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1996 to April 2005.  He also served in the Arizona Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO, in pertinent part, denied a compensable rating for hypertension, denied service connection for chronic right knee pain and residuals of head trauma, and declined to reopen previously denied claims for service connection for residuals of right and left ankle fractures.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

In May 2010, the Veteran had an informal conference with a Decision Review Officer (DRO) at the RO.  At the conclusion of the conference, the Veteran and his representative signed a report which contained, among other things, a written acknowledgement to the effect that the Veteran wished to withdraw his appeal with respect to hypertension.  38 C.F.R. § 20.204 (2013).  As such, that issue is not before the Board.

On the day of the DRO conference, the Veteran also filed a notice of disagreement (NOD) with respect to a May 2010 rating decision that increased his rating for service-connected gout from zero to 20 percent, effective March 30, 2009.  During the conference, the Veteran indicated that a 40 percent rating would satisfy his appeal.  Thereafter, in a February 2011 rating decision, the RO increased the rating for gout to 40 percent, effective March 30, 2009; thereby granting the full benefit sought.  Accordingly, as there is no remaining controversy with respect to the evaluation of his gout, that issue is likewise not before the Board.

The Board notes that in the February 2011 rating decision, the RO, in effect, recognized that the Veteran had gout of the right knee and ankles that was service connected.  See February 2011 Rating Decision (granting a 40 percent rating based on number of exacerbations and involvement of the right knee and ankles).  The question the Veteran is asking the Board to resolve with respect to the right knee and ankles is whether he should be service connected for orthopedic disability of those joints separate and apart from the gout for which he is already service connected.

During the pendency of his appeal, the Veteran relocated to Arizona, and his case was transferred to the jurisdiction of the RO in Phoenix.  In May 2012, he testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

During the Board hearing, the Veteran submitted medical evidence to the Board, along with a waiver of his right to have the evidence reviewed by the agency of original jurisdiction (AOJ) in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).  However, upon further review, it is clear that the evidence submitted was already of record when the RO last readjudicated his claims in a January 2011 statement of the case (SOC).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic (Virtual VA and Veteran Benefits Management System (VBMS)), paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

The Board's present decision is limited to the matter of whether new and material evidence has been received in order to reopen the previously denied claims for service connection for residuals of right and left ankle fractures.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for residuals of right and left ankle fractures-are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a final December 2005 decision, the RO in Phoenix, Arizona denied service connection for disorders of the ankles, to include claimed residuals of fractures.

2.  Evidence received since the time of the RO's December 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for residuals of right and left ankle fractures.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied service connection for disorders of the ankles, to include claimed residuals of fractures, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for right and left ankle fractures.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of right and left ankle fractures is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, the evidence shows that the RO in Phoenix, Arizona denied service connection for disorders of the ankles, to include claimed residuals of fractures, by a rating decision entered in December 2005.  The RO denied the Veteran's claims, in part, because he failed to report for an examination that was scheduled in connection with his claims and the evidence otherwise of record failed to demonstrate the presence of chronic ankle disability attributable to service.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of a decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302 (2013).

In the present case, the Veteran was advised of the RO's December 2005 decision, and of his appellate rights, later that same month.  However, no further communication regarding his ankle claims was received until July 2009, when VA received his application to reopen.  Therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for right or left ankle disorders was received prior to the expiration of the appeal period stemming from the December 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the December 2005 rating decision includes a May 2010 opinion from a service department physician.  Although not a model of clarity, the physician appears to suggest-based on review of the Veteran's medical records-that the Veteran may have chronic disabilities of the ankles that are attributable to in-service injury.

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's ankle claims were denied in December 2005 and is not duplicative or cumulative of the evidence previously considered.  It is also material in that it relates to an unestablished fact necessary to substantiate the claims.  Specifically, the opinion appears to provide some support for the Veteran's theory that he should be service connected for orthopedic disability of the ankles, separate and apart from the gout for which he is already being compensated.

Presuming the credibility of the evidence for the sole purpose of determining whether the claims should be reopened, the Board finds that this new evidence, viewed in the context of the evidence previously assembled, tends to prove a previously unestablished fact necessary to substantiate the underlying claims for service connection for residuals of right and left ankle fractures, and raises a reasonable possibility of substantiating the claims.  It is therefore new and material.  Accordingly, the claims are reopened.



ORDER

The Veteran's claims for service connection for residuals of right and left ankle fractures are reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran has reported receiving relevant post-service treatment at Hill Air Force Base from 2007 to 2010, and at Luke Air Force Base since 2010.  The record also reflects that he received private treatment for a fracture of the posterior talus in 2006, from a D. S. Schulman, D.P.M., and for a right knee injury in 2008, from a C. T. Hatton, M.D., and suggests that he may have gone to the VA Medical Center (VAMC) in Salt Lake City, Utah or Phoenix, Arizona, in an attempt to obtain a brace for his right knee.

Presently, the record on appeal does not contain any records of post-service treatment from Hill Air Force Base dated prior to January 2009 or subsequent to January 2010.  There are no records at all from Luke Air Force Base dated in 2010 or after; no records from the VAMCs in Salt Lake City or Phoenix; and a letter, but no clinical records, from Dr. Schulman.  In addition, although the claims file does contain some records from Dr. Hatton, it does not contain a copy of the operative report pertaining to the right knee arthroscopy the Veteran underwent in 2008, or copies of any clinical records pertaining to Dr. Hatton's treatment of the Veteran's right knee in the weeks or months following a reported intercurrent injury to the knee in the summer of 2008, and preceding the December 2008 surgery.  Because this evidence, if obtained, could bear on the outcome of the Veteran's claims, efforts should be made to procure it.

If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the disabilities here at issue, the AOJ should seek supplemental opinions from one or both of the VA examiners who previously evaluated the Veteran in June 2010, as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide releases for relevant records of treatment from D. S. Schulman, D.P.M. (to particularly include any clinical records relating to treatment the Veteran received for a fracture of the posterior talus in 2006) and C. T. Hatton, M.D. (to particularly include any records pertaining to Dr. Hatton's treatment of the Veteran's right knee in the weeks or months following a reported injury in the summer of 2008, and preceding the December 2008 surgery, and a copy of the corresponding operative report), and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues here on appeal.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Take action to ensure that all relevant records of the Veteran's post-service treatment at Hill Air Force Base (from approximately 2007 to 2010) and Luke Air Force Base (since approximately 2010) are associated with the claims file, following the procedures set forth in 38 C.F.R. § 3.159.  If any records identified by the Veteran as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VAMCs in Salt Lake City, Utah and Phoenix, Arizona, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  If, as a result of the foregoing development, additional evidence is received that bears on the etiology of the disabilities here at issue, make arrangements to return the claims file to one or both of the VA examiners who previously evaluated the Veteran in June 2010, as appropriate.

The examiner should be asked to again review the record, including any additional evidence added to the claims file since the time of the examiner's last review of the claims file in June 2010.  Thereafter, the examiner should prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on his or her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) (a) that the Veteran suffers from residuals of in-service head trauma, to particularly include headaches accompanied by dizziness and "stars" or "flashing lights," and/or (b) whether he has identifiable orthopedic disabilities of the right knee and ankles that can properly be attributed to in-service trauma, to include in-service fractures of the ankles, separate and apart from the gout for which he is already service connected.

If an examiner from whom a supplemental report is sought is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


